DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of Claims 1 and 5, line 2 recites “a specific direction”. This is unclear to the examiner what is meant by “specific”. Claim 1 lines 15-17 are unclear in the direction or shape that the brush main body protrudes in. Further, it is unclear in lines 18-21, the recitation of “a protrusion that has a shape protruding outward from an outer edge of the brush main body within a reference plane which is a plane encompassing a center axis of the shaft portion and a center axis of the main body, the outer edge being on the reference plane when the brush main body is cut along the reference plane” is additionally unclear. 

Claim 5 is additionally unclear in lines 16-18. The Examiner finds this limitation particularly confusing and is unsure what is meant by “a size of a cross-section of each of the brush portions on a plane orthogonal to the axially orthogonal direction is larger in a direction parallel to the specific direction than a size in a direction orthogonal to the specific direction of the cross section of each of the brush portions.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al., US 6,767,209.
	Tomita et al. disclose the claimed invention including an interdental cleaner comprising a base portion having a shaft portion (1; alternatively 6 in Figure 13a-c) which extends in a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al., US 6,767,209 in view of Klabfeld et al., US 2010/0024839.
	Tomita et al. disclose all elements previously mentioned above and further pertaining to claims 3 and 6 disclose that the plurality of brush portions include a cross brush portion having a shape protruding from the cleaning portion main body in a direction parallel to the axially intersecting direction and would intersect a second direction in which the grip portion extends (Figures 13a-c). Tomita et al. fail to disclose that a size of the grip portion in a second direction is larger than a size of the grip portion in a first direction.
	Klabfeld et al. teach an interdental cleaner like Tomita et al. and particularly teach a grip portion (26) that has a size in a second direction (width direction, best shown in Figure 1) that is larger than a size of the grip portion in the first direction (thickness direction as shown in Figure 2) so that it is flat and elongated to provide surfaces for grasping by a user and to avoid interfering with a user’s access to interdental spaces while providing effective manipulation of the device (paragraph 0028).
.
4.	Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al., US 6,767,209 in view of Schar et al., US 2015/0335141.
	Tomita et al. disclose all elements previously mentioned above and further pertaining to claims 4 and 7 disclose that a diameter of the cleaning portion main body is consistently (so at both 1.5 mm or 10 mm from a distal end) is 0.5 mm (1, in Figure 2; Page 6 Lines 44-47). Tomita et al. does not disclose a dimension for a diameter of its shaft portion (6). 
	Schar et al. teach a similar interdental cleaning brush that includes a shaft portion (24) of a consistent diameter (Figure 11) that is in a range of 0.11mm-0.4mm (paragraph 0148). It is noted that a diameter of the cleaning portion main body is in a range of 0.2mm-1.5mm (paragraph 0161).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft portion diameter of Tomita et al. to be about 0.4 mm when measured at both 1.5 mm and 10 mm from a distal end, as taught by Schar et al., so that there is a suitable dimension given for the shaft portion in support of the cleaning portion and that is narrow enough to fit within interdental regions of teeth when necessary.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al., US 6,767,209 and Klabfeld et al., US 2010/0024839 as applied to claim 3, in view of Schar et al., US 2015/0335141.
	Tomita et al. disclose all elements previously mentioned above and further pertaining to claim 8 disclose that a diameter of the cleaning portion main body is consistently (so at both 1.5 mm or 10 mm from a distal end) is 0.5 mm (1, in Figure 2; Page 6 Lines 44-47). Tomita et al. and Klabfeld et al. do not disclose a dimension for a diameter of its shaft portion (6). 
	Schar et al. teach a similar interdental cleaning brush that includes a shaft portion (24) of a consistent diameter (Figure 11) that is in a range of 0.11mm-0.4mm (paragraph 0148). It is noted that a diameter of the cleaning portion main body is in a range of 0.2mm-1.5mm (paragraph 0161).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft portion diameter of Tomita et al. and Klabfeld et al. to be about 0.4 mm when measured at both 1.5 mm and 10 mm from a distal end, as taught by Schar et al., so that there is a suitable dimension given for the shaft portion in support of the cleaning portion and that is narrow enough to fit within interdental regions of teeth when necessary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg